DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (hydrolyzed protein formulations), hydrolyzed beef protein and transfer factor without traverse in the reply filed on 23 Jan, 2017.  Applicants have since amended the claims so they no longer read on applicant’s elected species.  

Claims Status
Claims 1, 11, 12, 46, 47, 56, 58, and 65-103 are pending.
Claims 46, 47, 58, 67-70, 78, 80-87, and 89-103 have been withdrawn due to an election/restriction requirement.	

Withdrawn Rejections
The rejection of claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to the term “about” is hereby withdrawn due to amendment.

The rejection of claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is hereby withdrawn due to argument.  

The rejection of claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 under 35 U.S.C. 103 as being unpatentable over Manninen (Nut. Metabol. (2009) 6 (38) p1-5, previously cited) in view of Moorhead (Gardian, issue of 24 June, 2012, previously cited), Pokora et al (Food Sci. Nutr. (2013) 1(2) p184-195) and Schultz et al (Pulse (2013) 1 p161-176) is hereby withdrawn in favor of the rejection below.

New Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Manninen (Nut. Metabol. (2009) 6 (38) p1-5, previously cited) in view of Moorhead (Gardian, issue of 24 June, 2012, previously cited), and Grimble et al (Gastroenterology (1987) 92 p136-142).
Claims 1, 11, 12, 56, 65, 66, 71-77, 79, 80, and 88 are drawn to protein hydrolysate compositions.

Manninen discusses protein hydrolysates in sports nutrition (title).  The rate of uptake for longer polypeptides is limited by hydrolysis of the peptides from whey, egg, and casin in the intestine, this step is not necessary for smaller peptides (p1, 2nd column, 2nd paragraph, continues to p2).  This leads to the kinetics of absorption of a protein hydrolysate is determined by the proportion of smaller peptides in the mix (p2, 1st column, 1st paragraph).  This more rapid uptake leads to more effective stimulation of skeletal muscle protein synthesis (3d page, 1st column, 2nd paragraph).  Hydrolyzed whey protein provides for greater gains in muscle strength and lean body mass in bodybuilders vs. intact proteins (p3, 1st column, 3d paragraph), improved recovery time (p3, 2nd column, 1st paragraph), and improves the effect of carbohydrate ingestion on post exercise muscle glycogen resynthesis (p4, 1st column, 4th paragraph).
The difference between this reference and the instant claims is that this reference does not discuss bovine colostrum, including transfer factors and immune modulators, or egg white protein hydrolysate.
Moorhead discusses how colostrum helps athletes (title).  This material strengthens the gut lining, reducing its permeability (2nd page, 5th paragraph).  In athletes, this can be a problem causing serious effects on performance (2nd page, 3d paragraph), which is completely eliminated by bovine colostrum (2nd page, 4th paragraph).  A convenient format is a powder which can be added to drinks and shakes (2nd page, 2nd paragraph).  This reference teaches that athletes could benefit from treatment with bovine colostrum.
Grimble et al discuss the effect of chain length on the absorption of egg protein hydrolysates in humans (title).  Commercially available deglycosylated egg white was enzymatically digested (p137, 1st column, 3d paragraph).  Three different preparations were made, which differed in their extent of hydrolysis (table 1, p137, 2nd column, bottom of page).  The more extensively hydrolyzed materials had better absorption than the formulation with the longer peptides, even though the difference was only a few amino acids (p141, 1st column, 3d paragraph), indicating that, as described by Mannninen, the smaller peptides are more rapidly taken up (;141, 2nd column, 1st paragraph).  This reference teaches that egg white hydrolysate peptides of around 2-3 amino acids in length are more rapidly absorbed, which would be expected to lead to the benefits described by Manninen.
Therefore, it would be obvious to include the unfractionated bovine colostrum to the formulations of Manninen, to prevent the runner’s trots described by Moorhead et al.  As Moorhead teaches that this material is very effective for this purpose, an artisan in this field would attempt this addition with a reasonable expectation of success.
Furthermore, it would be obvious to add the hydrolyzed egg white protein of Grimble et al, as those peptides have more rapid uptake than the longer proteins, which suggests that they will provide the benefits described by Manninen.  As Manninen expressly states that this effect occurs for egg proteins, an artisan in this field would add this component with a reasonable expectation of success.
Manninen teaches whey protein hydrolysates for athletes.  Moorhead teaches bovine colostrum (including powder forms) to prevent intestinal issues.  Grimble et al renders obvious adding egg white hydrolysate.  While none of the references discuss the ratio of egg white hydrolysate with whey protein hydrolysate, differences in concentration, absent secondary considerations, is not a patentable distinction (MPEP 2144.05 (II)(A)).  Thus the combination of references renders obvious claims 1 and 71-74.
Whole colostrum contains all the fractions, and is equivalent to mixing those fractions together.  Thus, the combination of references render obvious claims 11, 12, 65, 79, and 80.
Moorhead discusses powdered formulations that are mixed into drinks, rendering obvious claims 56 and 75-77.
None of the references mention soy protein, so there is no motivation in the references to add it, rendering obvious claims 66 and 88.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658